Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
	Claims 1-24 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 02/22/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 refers to claims 51-53 however the claim set only has claims 1-24.  Thus the claim lacks antecedent basis and will not be further examined because it cannot be ascertained, without assumption, what additional limitations are included in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-24 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by McSwiggen et al. (US 20070032441 of record IDS filed 02/22/2021).
 The claims are drawn to a multi-targeted molecule comprising a first double-stranded siRNA molecule and a second double-stranded siRNA molecule, wherein the first siRNA and the second siRNA are covalently linked to each other, and wherein at least one ligand is conjugated with the multi-targeted molecule, wherein the linker is a nucleotide or non-nucleotide, wherein the ligand is on the 3’ or 5’ end of the sense or antisense strand and wherein the linker is modified.
McSwiggen et al. teach in [0463] a multifunctional siRNA molecule having the structure MF-III:     X      X’
                              Y’-W-Y

Wherein each X, X’, Y, and Y’ is independently an oligonucleotide of length between about 15 nucleotides and about 50 nucleotides preferably between about 18 and about 40 nucleotides, or about 19 and about 23 nucleotides; 
X comprises nucleotide sequence that is complementary to nucleotide sequence present in region Y';
 X' comprises nucleotide sequence that is complementary to nucleotide sequence that is complementary to nucleotide sequence present in region Y; 
each X and X' is independently of length sufficient to stably interact (i.e., base pair) with a first and a second target nucleic acid sequence, respectively, or a portion thereof; 
W represents a nucleotide or non-nucleotide linker that connects sequences Y' and Y; and the multifunctional siNA directs cleavage of the first and second target sequence via RNA interference ... In one embodiment, W further comprises a conjugate, label, aptamer, ligand, lipid, or polymer; Para. [0406] FIG. 112 (A-H) shows non-limiting examples of tethered multifunctional siNA constructs of the invention. In the examples shown, a linker (e.g., nucleotide or non-nucleotide linker) connects two siNA regions (e.g., two sense, two antisense, or alternately a sense and an antisense region together. Separate sense (or sense and antisense) sequences corresponding to a first target sequence and second target sequence are hybridized to their corresponding sense and/or antisense sequences in the multifunctional siNA. In addition, various conjugates, ligands, aptamers, polymers or reporter molecules can be attached to the linker region for selective or improved delivery and/or pharmacokinetic properties.
W can be a cleavable linker [0463] and [0529] represents a compound with a thiol containing linker or modified as in claims 23 ad 24 [0661]
[0394] shows a non-limiting example of how multifunctional siNA molecules of the invention can target two separate target nucleic acid molecules, such as separate RNA molecules encoding differing proteins, for example a cytokine and its corresponding receptor, differing viral strains, a virus and a cellular protein involved in viral infection or replication, or differing proteins involved in a common or divergent biologic pathway that is implicated in the maintenance of progression of disease. Each strand of the multifunctional siNA construct comprises a region having complementarity to separate target nucleic acid molecule.

McSwiggen et al. also teach [0422] Distinct from the double stranded nucleic acid molecules known in the art, the applicants have developed a novel, potentially cost effective and simplified method of forming a double stranded nucleic acid molecule starting from a single stranded or linear oligonucleotide.  The two strands of the double stranded oligonucleotide formed according to the instant invention have the same nucleotide sequence and are not covalently linked to each other.  Such double-stranded oligonucleotides molecules can be readily linked post-synthetically by methods and reagents known in the art and are within the scope of the invention.  In one embodiment, the single stranded oligonucleotide of the invention (the duplex forming oligonucleotide) that forms a double stranded oligonucleotide comprises a first region and a second region, where the second region includes a nucleotide sequence that is an inverted repeat of the nucleotide sequence in the first region, or a portion thereof, such that the single stranded oligonucleotide self assembles to form a duplex oligonucleotide in which the nucleotide sequence of one strand of the duplex is the same as the nucleotide sequence of the second strand.  Non-limiting examples of such duplex forming oligonucleotides are illustrated in FIGS. 94 and 95.  These duplex forming oligonucleotides (DFOs) can optionally include certain palindrome or repeat sequences where such palindrome or repeat sequences are present in between the first region and the second region of the DFO.
Thus McSwiggen et al. anticipates the claims.

Claim(s) 1-4 and 6-24 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Jadhav et al. (US 2011/0118335 of record IDS filed 02/22/2021).
 The claims are drawn to a multi-targeted molecule comprising a first double-stranded siRNA molecule and a second double-stranded siRNA molecule, wherein the first siRNA and the second siRNA are covalently linked to each other, and wherein at least one ligand is conjugated with the multi-targeted molecule, wherein the linker is a nucleotide or non-nucleotide, wherein the ligand is on the 3’ or 5’ end of the sense or antisense strand and wherein the linker is modified.
Jadhav et al. discloses a multi-targeted molecule comprising at least two effector molecules, wherein the effector molecules are connected together, and wherein at least one ligand is conjugated with the multi-targeted molecule.  Para. [0040]” In one embodiment, a multifunctional siNA molecule of the invention comprises structure having Formula 11(a):
5’-p-X X'-3'
3'-   Y' Y-p-5'
wherein each 5’-p-X X'-3' and 5'-p-YY '-3' are independently an oligonucleotide of length between about 20 nucleotides and about 300 nucleotides ...; 
X comprises a nucleic acid sequence that is complementary to a first target nucleic acid sequence; 
Y is an oligonucleotide comprising nucleic acid sequence that is complementary to a second target nucleic acid sequence; 
X comprises nucleotide sequence of length about 1 to about 100 nucleotides ... that is complementary to nucleotide sequence present in region Y'; 
Y comprises nucleotide sequence of length about 1 to about 100 nucleotides,... that is complementary to nucleotide sequence present in region X'; 
p comprises a terminal phosphate group that can independently be present or absent; each X and Y independently is of length sufficient to stably interact (i.e., base pair) with the first and second target nucleic acid sequence, respectively, or a portion thereof... the first target nucleic acid sequence and the second target nucleic acid sequence are present in different target nucleic acid molecules”.  Figures 1-4 show multi-targeted molecules having two effector siRNA sequences that are linked together.
Jadhav et al. discloses in Para. [0095] “a multifunctional siNA molecule of the invention comprises a conjugate attached to the multifunctional siNA molecule ... the conjugate molecule attached to the chemically-modified multifunctional siNA molecule is a polyethylene glycol, human serum albumin, or a ligand for a cellular receptor that can mediate cellular uptake..”
Thus because Jadhav et al. anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,053,495.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims are drawn to a multi-targeted molecule comprising a first double-stranded siRNA and a second double-stranded siRNA covalently linked to each other and wherein at least one ligand is conjugated with the multi-targeted molecule. The claims of Patent ‘495 are drawn to a multi-targeted molecule comprising a first double-stranded siRNA and a second double-stranded siRNA covalently linked to each other and wherein at least one ligand is conjugated with the multi-targeted molecule.  The instant specification of Patent ‘495 describes the multi-targeted molecule comprises ligands, modification and linkers as instantly claimed.  Thus the instant claims are obvious as there is no o patentable distinction between the two inventions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
									




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635